Evans, P. J.
The defendant was committed on the charge of a specific misdemeanor, and gave a recognizance conditioned for his appearance at the next term of the superior court, “from day to day and from term to term, then and there to answer to an accusation or an indictment for the - offense of misdemeanor, or 'such other offense as may be returned by the grand jury as true, and shall not depart thence without leave of said court.” He was subsequently indicted for a misdemeanor, but the crime for which he was indicted was in no way related to the specific misdemeanor for which he was committed, and to answer which he gave his *668recognizance. The defendant failed to appear, and a rule nisi to forfeit the recognizance was issued and served on his sureties. Held, that it was error to make the rule absolute against the sureties.
November 13, 1914.
Forfeiture of recognizance. Before Judge Bawlings. Taylor superior court. August 23, 1913.
W. F. Weaver, for plaintiff in error.
George 0. Palmer, solicitor-general, contra.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.